Citation Nr: 0621222	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for PTSD.  

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  In March 1996, the RO denied the veteran's claim of 
service connection for PTSD.  The veteran did not perfect an 
appeal to that claim and that decision is final.  

2.  Evidence submitted subsequent to the March 1996 decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 



CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for PTSD.  38 
U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1996, the RO denied the veteran's claim for service 
connection for PTSD because the veteran had no confirmed 
diagnosis of the disorder and the evidence was inadequate to 
establish that a stressful experience sufficient to cause 
PTSD had occurred.  The veteran did not file a notice of 
disagreement within one year and the decision became final.  
38 C.F.R. § 20.302 (2005).

The veteran submitted a claim to reopen in April 2004.  In 
June 2004, the veteran sought treatment from the VA Medical 
Center (VAMC) in Waco, Texas, for symptoms of sleeplessness, 
war-related nightmares, depression, irritability, and 
outbursts of anger.  He described traumatic events from his 
service as seeing a closed friend killed and recovering the 
bodies of dead enemy soldiers.  He did not provide the 
friend's name, date, or circumstances of his death or the 
dates when he helped recover bodies.  He was diagnosed with 
PTSD and admitted to an 11 week treatment program. 

In August 2004, the veteran provided a written statement of 
stressors.  He did not mention the death of a friend.  He 
discussed his general apprehension on arrival in country and 
periodic guerrilla and mortar attacks on his base.  He 
exchanged fire with the enemy while on guard duty at night 
and on one occasion he recovered the bodies of enemy soldiers 
on "sweeps" the next day.  He also described an incident 
where a truck in which he was riding "ran over" a civilian 
taxi.  He did not provide the date of the incident, the names 
of other soldiers present, or a description of injuries. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In an April 2006 hearing before the Board, the veteran 
discussed two traumatic events that occurred while he was 
assigned to the 140th Heavy Equipment Maintenance Company, at 
Long Binh, from June 1969 to October 1969.  He stated that he 
was in line outside a mess hall when several soldiers were 
killed inside by a grenade rigged by a Vietnamese worker to 
explode when trays were pulled from a stack.  He also stated 
that after a night on guard duty, he was with his unit on a 
"sweep" outside the perimeter looking for the bodies of 
enemy soldiers.  He helped to remove bodies found inside 
tunnels in a nearby village.  He did not mention the death of 
a close friend or an accident with a civilian taxi. 

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the June 2004 
diagnosis of PTSD and the stressor information provided at 
the April 2006 hearing is new evidence because it was not 
previously considered by VA decision makers in March 1996.  
The evidence is material because it relates to the reason for 
denial by providing a confirmed diagnosis and is sufficient 
to justify a request for stressor verification from the 
appropriate service agency, thus raising a reasonable 
possibility of substantiating the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  To the extent there may be any deficiency of notice 
or assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and the appeal 
is granted to this extent only.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD has been reopened by new and 
material evidence, the claim must be reviewed on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In the opinion of the Board, additional development is 
necessary. 

Service personnel records show no combat awards or badges for 
service from January 1969 to January 1970 in the Republic of 
Vietnam.  Therefore, verification of the occurrence of 
stressor events is required.  38 C.F.R. § 3.304 (f) (2005).

Because the veteran described different stressors on 
different occasions, it is not clear which events were 
considered by the psychiatrist that made the PTSD diagnosis 
in June 2004.  It is also not clear if the psychiatrist 
considered many other factors that are documented in the 
claims file.  Therefore, if the occurrence of a stressor is 
verified, a new VA examination is necessary to decide the 
claim. 38 C.F.R. § 3.159 (c) (4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Request information from the 
appropriate service agency to verify the 
veteran's participation in mess hall 
grenade incident and body recovery 
operations by the 140th Heavy Equipment 
Maintenance Company at Long Binh, 
Republic of Vietnam, from June 1969 to 
October 1969.  Agencies should include, 
but not be limited to, the U.S. Armed 
Services Center for Unit Records 
Research. 

2.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined is/are established 
by the record, and the examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

e.  The claims file, to include this 
remand, a list of the verified stressors, 
and any information provided official 
sources contacted in connection with the 
verification of stressors must be 
provided to the examiner for review in 
conjunction with the examination. The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished. 

3.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD.  If any 
determination remains unfavorable to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


